Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The earliest effective filing date is Dec. 14 2016.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1, 6 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 
As to claim 1, and 12, claims 1 and 11 of ‘197 parent patent has discloses same subjects such as, 
a method of recognizing an object, the method performed by an electronic device (claim 1, ll. 1-2) and comprising:
obtaining first sensing data from a first sensor that senses the object (claim 1, ll. 3-4);
obtaining second sensing data from a second sensor that senses the object (claim 1, ll. 5-6);
obtaining a first object recognition reliability for the object and a second object recognition reliability for the object respectively based on the first sensing data and the second sensing data (claim 1, ll. 7-8);
based on information of the first object recognition reliability and information of the second object recognition reliability, matching 
storing the matched object information in a database of one of the first sensor and the second sensor (claim 1, 17-18).
	Although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of claims are the same.
Claim Rejections – 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1, 12  and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by   Sasatani et al. (US 2018/0165828 A1, a reference of record, hereinafter Sasatani).
As to claim 1, Sasatani discloses that a method of recognizing an object, the method performed by an electronic device (abstract) and comprising:
obtaining first sensing data from a first sensor (2) that senses the object (Fig. 14, 2 [0143]);
obtaining second sensing data from a second sensor (13) that senses the object (Fig. 14, 13, [0143]-[0146]);
obtaining a first object recognition reliability for the object Fig. 14, 5 and 7 ([0148])and a second object recognition reliability for the object (Fig. 14, 15-16 and 7, [0148]) respectively based on the first sensing data and the second sensing data (Fig. 14, [0148]) ;

storing the matched object information in a database of one of the first sensor and the second sensor (Fig. 14, 9 or 11 note that storing the data is inherent either in database or display).
As to claims 12 and 23 , the claims are corresponding device  and medium claims to claim 1, the discussions are addressed with respect to claim 1.  	

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1). Determining the scope and contents of the prior art.
2). Ascertaining the differences between the prior art and the claims at issue.
3). Resolving the level of ordinary skill in the pertinent art.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 6-8, 10, 17-19 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sasatani in view of Keun et al. (KR 20150068550 A, a reference of PTO 1449, hereinafter Keun) .
As to claim 6,  Sasatani further discloses that the method of claim 1,
wherein the object information comprises at least one of object image data of the object, identification information of the object, and position information indicating a position of the object 
Sasatani does not explicitly mention marching location information, which is well known in the art
Kuren, in an analogous environment, further  discloses that  the matching of the object information comprises matching at least one of the object image data, the identification information, or the location information (Kuen, [0086]-[0087]).
The knowledge that matching location of the object information  for object recognition is a desirable way to subject that would have been within the skill in the art, as evidenced by Kuen for accurately detecting and recognizing the object.  Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention was made to combine the well-known elements of matching scheme of Kuen   with the well-known technique in object recognition processing of    KSR, 550 U.S., at 417.
As to claim 7, Sasatani further discloses that the method of claim 1, wherein the object information matched to the first sensing data is distinguished from predetermined object information previously stored in the database of the first sensor ([0003], [0050]-[0052]).
As to claim 8, the combination of Kuen and Sasatani further discloses that the device of claim 1, wherein the at least one processor is further configured to:
convert position information coordinates included in the object information recognized by using the second sensing data into position information coordinates for the first sensing data (Kuen, [0067]-[0073]; Sasatani [0007], [0057]),

store the matched position information coordinates (Fig. 3 and 5, [0057]).
As to claim10, the combination of Kuen and Sasatani further discloses that the method of claim 1, further comprising:
obtaining environment information indicating an environment around the electronic device (Sasatani,([0036]-[0037],[0077], [0110]) ; and
determining a weight (parameter) of the first sensing data and a weight of the second sensing data based on the obtained environment information (Sasatani, [0132]-[0139]),
wherein the obtaining of the first object recognition reliability and the second object recognition reliability comprises obtaining the first object recognition reliability and the second object recognition reliability based on the determined weight of the 
As to claims 17-19, 21,  the claims are corresponding device claims to claims 6-8 and 10, the discussions are addressed with respect to claims 6-8 and 10. 
Claims 11 and 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of  Sasatani in view of  Mulukutla et al. (US 2018/0144493 A1,  a reference of record, hereinafter Mulukutla).
As to claims 11 and 22,  Sasatani does not explicitly mention using partial object to estimate whole object, which is well known in the art.
Mulukutla, in an analogous environment, teaches that  

using the estimated whole of the object to correct the  sensing data ([0022]-[0023], [0076]).	
The knowledge that  estimating whole object by obtaining partial object  is a desirable way to subject that would have been within the skill in the art, as evidenced by Mulukutla for better recognizing objects .  Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention was made to combine the well-known elements of the object correcting scheme of Mulukutla with the well-known technique in object recognition processing of  Sasatani because the combination is nothing more than a “predictable use of prior art elements according to their established functions.”  Id.,  at 417.

Allowable Subject Matter
s 2-5, 9, 13-16, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINGGE WU whose telephone number is (571)272-7429.  The examiner can normally be reached on flexible schedule Mon-Thur. every week.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/JINGGE WU/Primary Examiner, Art Unit 2663